PER CURIAM.
We reverse, in part, a final order to the extent that it includes an income deduction order. In all other respects, we affirm. Section 61.1301, Florida Statutes, does not allow income deduction orders to be used solely for the payment of attorney’s fees. Spalding v. Spalding, 813 So.2d 1078, 1079 (Fla. 4th DCA 2002).
In Spalding, this court disallowed an income deduction order for attorney’s fees because the fees were not incurred in “securing payment of support or alimony.” Id. Here, the fees resulted from actions brought by both parties to modify child support, not the enforcement or securing of same.
We, therefore, remand for modification accordingly.
STONE, SHAHOOD and MAY, JJ., concur.